Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 20, 2019

                                    No. 04-18-00551-CV

                                 James Brent MANSFIELD,
                                         Appellant

                                              v.

                                 Stormie Rae MANSFIELD,
                                          Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-17710
                       Honorable Stephani A. Walsh, Judge Presiding


                                       ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

      Because the panel has issued a different opinion, the motion for en banc reconsideration
is DENIED AS MOOT. See TEX. R. APP. P. 49.5.


                                                   _________________________________
                                                   Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2019.


                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court